[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
In this brief childless marriage, the plaintiff seeks to recover from the defendant a portion of the indebtedness she incurred during the course of the relationship. In support of her claim, the plaintiff prepared and filed with the court a detailed breakdown of the sums expended by the parties. There was no CT Page 4660 dispute that the plaintiff's contribution to the household was substantially higher than that of the defendant.
The defendant conceded that he owed something to the plaintiff but felt it was about $10,000. The plaintiff's claim is in excess of $38,000. He also felt that the marriage became a troubled one because because he "loves his kids too much", referring to the various financial demands his children and family made of him and which were honored by the use of joint funds of the parties.
After a careful review of the evidence elicited from the parties and the exhibits offered by the plaintiff, the court concludes that:
1. The jurisdictional requirements have been satisfied.
2. The marriage has broken down irretrievably and is dissolved.
3. The plaintiff is awarded all of the right, title, and interest of the defendant in and to the real property located at and known as #15 Trescott Street, West Haven. (This interest is purportedly worth $32,000.).
4. The plaintiff is also awarded the balance remaining in the defendant's account at the Textron Credit Union in the approximate amount of $1700.
5. No alimony will be awarded to either party.
6. The plaintiff will retain the Datsun and the defendant may have the Pontiac motor vehicles.
7. Each party will be responsible for the liabilities shown on their respective financial affidavits and hold the other party harmless thereon.
8. The plaintiff may resume her maiden name of "Simell".
ANTHONY V. DEMAYO, JUDGE